United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-3689
                                   ___________

Cyrill A. Kolocotronis                   *
                                         *
            Appellant,                   *   Appeal from the United States
                                         *   District Court for the
      v.                                 *   Eastern District of Missouri
                                         *
Social Security Administration,          *       [UNPUBLISHED]
                                         *
            Appellee.                    *


                                   ___________

                  Submitted: December 29, 1998
                    Filed:   February 2, 1999
                                 ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Cyrill A. Kolocotronis appeals from a district court dismissing his action for
Social Security benefits as frivolous because 42 U.S.C. § 402(4)1)(A)(ii) prohibits
benefits for persons confined to an institution at public expense. After carefully
reviewing the record, we conclude the district court did not err. Accordingly, we
affirm the judgment of the district court. See 8th Cir. R. 47(A)(a).
A true copy.

      Attest:

               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-